DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              LISA HOGAN,
                                Appellant,

                                    v.

                          MATTHEW ALOIA,
                             Appellee.

                              No. 4D20-2354

                          [October 28, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Charles E. Burton, Judge; L.T. Case No. 50-2013-DR-
005292-XXXX-SB.

   Andrew A. Harris and Grace Mackey Streicher of Harris Appeals, P.A.,
Palm Beach Gardens, for appellant.

  Michael D. Cirullo, Jr. of Goren, Cherof, Doody & Ezrol, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.